Title: To James Madison from William Kirkpatrick, 25 January 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


25 January 1803, Málaga. Transmits a duplicate of his last dispatch [23 Dec. 1802] with enclosures. Has “just received” JM’s 21 Nov. letter stating that John Watkins left no survivors in the U.S.; will make over the property to Watkins’s family in Wales. Has written there to ask for “proper testimony to that effect.” Should it not arrive by June 1803 he will transfer the assets to JM as required by the consular act. After one vessel from New London was admitted to pratique another arrived from New York. The captain and crew immediately received permission to come ashore, “but a very few days’ afterwards, a Third [ship] arrived … and was put under Quarantine, notwithstanding that She was furnished with a Certificate to her Bill of Health from the Spanish Consul.” After fifteen days’ observation the ship was admitted. A fourth ship which has since arrived from Charleston with no health certificate is being detained indefinitely. “It is absolutely necessary for all Vessels from the United States, if the Owners or Captains wish to evade a ruinous detention, in this Port, to bring a Certificate from the Spanish Consul … that no Contagious Disorder prevails.” The local board of health is now refusing to admit American ships coming from Gibraltar “with clean Bills of Health, altho’ no Obstacles are started for those of other Nations.” The Enterprize and Lydia Head, both of New York, arrived at Malaga on 22 Jan. after spending several days at Gibraltar and were refused admittance on the grounds that “they proceeded Originally from America,” and it was uncertain if they had certificates from the Spanish consul at New York. Local authorities would not accept the captains’ assertions. Sent an express to Gibraltar “this Morning” for the original bills of health. “My representations have had no effect, I also advise our Chargé des Affaires, of what has passed, and requested of him to make a complaint to the Spanish Government, of the proceedings of their Officers. I find by another Royal order of the 31 December last, that the Spanish Consul’s certificates, of the procedure, or Origin of Goods, imported here by American Vessels, are not to be exacted till the expiration of Four months from that date, from the United States.” On 20 Jan. the Constellation was still detained at Gibraltar by contrary winds. Has no recent accounts from Commodore Morris or Captains Barron and Rodgers.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 3 pp. Extracts printed in the National Intelligencer, 23 Mar. and 8 Apr. 1803.



   
   A full transcription of this document has been added to the digital edition.

